Appellant, James Tanner, Jr., and codefendant, Mark Burke, were charged inter alia with the aggravated murder of William McBride. The state contends that Tanner and Burke killed McBride in the course of committing aggravated robbery. Following a jury trial, Tanner was convicted of involuntary manslaughter, aggravated murder and aggravated robbery. *Page 775 
Since I am unable to agree with the majority as to the disposition of the second, third and fourth assignments of error, I must respectfully dissent. Despite the plethora of cases which attempt to somehow rationalize and approve the concept of inconsistent jury verdicts, the Ohio Supreme Court held in State v. Johnson (1983), 6 Ohio St.3d 420, 6 OBR 466,453 N.E.2d 595, reversed and remanded on other grounds (1984),467 U.S. 493, 104 S.Ct. 2536, 81 L.Ed.2d 425, that, as to aggravated murder and involuntary manslaughter, where there was only one victim, the defendant may not be convicted of both offenses. The court held, 6 Ohio St.3d at 424, 6 OBR at 469,453 N.E.2d at 599-600:
"Clearly, the common element shared by these two offenses is the causing of the death of another with the only distinguishing factor being the mental state involved in that act. Murder is the more serious offense in that it involves the purposeful killing of another. Involuntary manslaughter involves a lesser mental state as it is a killing which proximately results from the defendant's committing or attempting to commit another offense. It is manifestly obvious that these two states are mutually exclusive and that in any given killing the offender may be possessed of only one. Under the Blockburger analysis [Blockburger v. United States (1932), 284 U.S. 299, 52 S.Ct. 180,76 L.Ed. 306], the possibility of proving a fact for one offense which is not required under the other is excluded. As such, in any case where there is but one victim, the accused may be found guilty of either murder or involuntary manslaughter but certainly not both." (Footnote omitted.)
Inasmuch as there was only one victim in this case, William McBride, Tanner could not be convicted of both aggravated murder and involuntary manslaughter for his death. For this reason, and as further discussed in this court's prior decision in State v.Tanner (Dec. 31, 1991), Franklin App. No. 91AP-263, unreported, 1991 WL 281410, I would sustain the second, third and fourth assignments of error and remand this matter to the trial court for further proceedings. *Page 776